Citation Nr: 0114938	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1989 to 
September 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) January 2000 rating decision 
which denied a permanent and total disability rating for 
pension purposes.

By rating decision in November 1996, the RO granted service 
connection for hypertension, lumbosacral spine disability, 
and cervical spine disability with bilateral shoulder strain, 
assigning each a 10 percent rating; also in November 1996, 
the RO denied service connection for chronic headaches and 
for left-sided numbness from the shoulder to the tip of the 
fingers.  Timely notice of disagreement relative to the 
ratings assigned her service-connected lumbosacral and 
cervical spine disabilities, and the denial of service 
connection for chronic headaches and left-sided numbness, was 
received in January 1997.  A statement of the case addressing 
the matters was issued in April 1997, but timely substantive 
appeal was not filed by or on behalf of the veteran.  
38 U.S.C.A. § 7105 (West 1991).


REMAND

Effective November 2000, the law was changed to provide that 
VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

VA nonservice-connected disability pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war (which is not in dispute in this case), and who 
is permanently and totally disabled due to nonservice-
connected disabilities that are not the result of her own 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991); see 
Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a 
veteran's combined disability is less than 100 percent, she 
must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4.

An "average person" standard is employed as the basis for a 
finding of permanent and total disability.  A person shall be 
considered permanently and totally disabled if she is 
unemployable as a result of disability which is reasonably 
certain to continue throughout her life, or is suffering 
from: (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the person's life; or (2) 
any disease/disorder determined by VA to be of such nature or 
extent as to justify a determination that a veteran suffering 
therefrom is permanently and totally disabled. 38 U.S.C.A. 
§ 1502 (West 1991).

For pension purposes, when percentage requirements are met 
under 38 C.F.R. § 4.16, and the disabilities are of permanent 
nature, a rating of permanent and total disability will be 
assigned if the veteran is found to be unable to secure and 
follow substantially gainful employment by reason of such 
disability.  To meet the percentage requirements of 38 C.F.R. 
§ 4.16, the veteran must suffer from one disability ratable 
at 60 percent or more, or two or more disabilities where one 
of the disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

Furthermore, 38 C.F.R. § 4.17(b) provides that where a 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) is appropriate.  In turn, 
38 C.F.R. § 3.321(b)(2) provides that where the veteran does 
not meet the percentage requirements of the VA Rating 
Schedule, but is unemployable by reason of her age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.

In this case, service connection is in effect for the 
veteran's cervical spine strain with bilateral shoulder 
strain, degenerative disc disease of the lumbosacral spine, 
and hypertension (each rated 10 percent disabling for a 
combined rating of 30 percent her service-connected 
disabilities.

The RO has determined that, in addition to her service-
connected disabilities listed above, the veteran also has the 
following nonservice-connected disabilities:  headaches 
(rated 30 percent), left-sided numbness extending from the 
shoulder to the finger tips and depression (both rated 
noncompensable); a combined rating of 50 percent is assigned 
for nonservice-connected disability pension purposes.

The evidence of record, consisting of VA and private medical 
records from September 1992 to September 2000 (including 
periodic VA medical examination reports), documents 
intermittent treatment for the various disabilities, listed 
above.  

As to the veteran's orthopedic problems, VA outpatient 
treatment in January 2000 indicates that she had "constant" 
pain in the trapezius muscle and back, and that she possibly 
had cervical disc "problems;" her physician excused her 
from school and determined she was unable to work.  In 
February 2000, her physician indicated that she was in 
"distress with pains" and unable to function due to pain; 
she was advised not to work or go to school until the 
etiology of her pain was determined.

On VA orthopedic examination in February 2000, addressing the 
nature and severity of her various disabilities, the examiner 
opined that he was unable to find any indication of a 
"condition which would prohibit [the veteran's] 
employability from an orthopedic standpoint."

The inconsistency above between the conclusions reached by 
the examining physicians, referable to the severity of 
impairment associated with the veteran's orthopedic 
impairment, requires reconciliation and or clarification.

As to the veteran's psychiatric disability, on VA psychiatric 
examination in June 2000, depressive disorder and anxiety 
disorder were diagnosed, and a GAF score of 55 was assigned.  
However, the examiner did not provide an opinion as to any 
impact the veteran's psychiatric disability may have on her 
ability to work.

On VA medical examination in June 2000, "very poorly 
controlled" hypertension was diagnosed; however, the 
examiner did not provide an opinion about any impact the 
veteran's hypertension may have on her ability to work (the 
Board notes that, on VA psychiatric examination in June 2000, 
it was indicated that her primary care physician advised her 
not to work as her blood pressure was difficult to control).

The above medical evidence, overall, clearly indicates that 
the veteran does experience various physical and psychiatric 
impairment.  Yet, such evidence does not show whether she is 
permanently unemployable by virtue of any one or a 
combination of more than one disability.  Thus, the Board 
believes that another, more thorough VA medical examination 
should be performed to determine whether the criteria for a 
nonservice-connected disability pension benefits have been 
met.

Moreover, in her September 2000 substantive appeal, the 
veteran indicated that she participated in the VA vocational 
rehabilitation program.  Thus, her complete VA vocational 
rehabilitation folder, if available, should be obtained by 
the RO for association with the claims file.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  The RO should obtain from the 
veteran names, addresses and 
approximate dates of treatment of all 
medical care providers who may have 
treated her for any disability since 
service.  After any necessary 
authorization is obtained, copies of 
all relevant VA or private reports of 
treatment (not already of record) 
should be added to the claims file.

3.  The RO should also obtain any 
Chapter 31 vocational rehabilitation 
folder and counseling records for 
association with the veteran's claims 
file.  

4.  The RO should schedule the veteran 
for VA general medical examination to 
identify all disabilities that she now 
has and the extent of any functional 
impairment caused thereby.  Any 
diagnostic testing necessary to reach a 
diagnosis or ascertain the functional 
impairment of an affected part should 
be accomplished, and copies of any such 
results placed in the claims folder.  
The claims folder must be provided the 
examiner for review in conjunction with 
the examination.  The examiner should 
be requested to provide an opinion on 
the severity (e.g., slight, mild, 
moderate, severe, complete) of the 
functional limitation for work caused 
by the combined effect of all 
disabilities noted.  38 C.F.R. § 4.10 
(2000).  The findings of the examiner 
should be set forth in the examination 
report and a complete rationale 
provided for any opinion expressed by 
the examiner.

5.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each of the 
disabilities has been assigned a rating 
under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  
The RO should assess the history of the 
veteran's disabilities and the effect 
of pain (where appropriate).  A 
determination should be made as to 
whether any disability is the result of 
the veteran's willful misconduct.  The 
issue should then be considered under 
the two-prong test in Brown v. 
Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 & 4.17 (2000), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (2000).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (2000).

6.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and her representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


